SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2010 Commission File Number 000-20181 Sapiens International Corporation N.V. (translation of registrant’s name into English) c/o Landhuis Joonchi Kaya Richard J. Beaujon z/n P.O. Box 837 Willemstad Curaçao, Netherlands Antilles (599) (9) 7366277 (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934 Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sapiens International Corporation N.V. (Registrant) Date: May 13, 2010 By: /s/Roni Giladi Roni Giladi Chief Financial Officer PRESS RELEASE SAPIENS REPORTS 11% REVENUE GROWTH IN Q1 2010; In April 2010 Sapiens completed the acquisition of Harcase, a provider of insurance software for the P&C market Cary, N.C. – May 13, 2010 - Sapiens International Corporation N.V. (NASDAQ and TASE: SPNS), a global provider of innovative insurance software solutions, and a member of the Formula Group (NASDAQ: FORTY and TASE: FORT), today announced its results of operations for the first quarter of 2010. First Quarter 2010 Highlights Include: · Revenues increased 11% compared to Q1 2009, to $11.9 million. · Operating profit reached $1.6 million, 50% growth compared to Q1 of 2009. · Non-GAAP Net Income of $1.8 million compared to $1.2 million in Q1 2009 · As of March 31, 2010, cash and cash equivalents reached $14.2 million · Total shareholders’ equity of $28.2 million in March 31, 2010 which represents 57% of the total balance sheet. Roni Al-Dor, President and CEO of Sapiens International Corporation, commented, “I am pleased to report that we have maintained our growth path. These results reflect the commitment we have made to our shareholders to focus on the insurance market and grow our revenue and market share in this industry. Double-digit revenue growth in first quarter is a significant result of which we are very proud, especially as this is coupled with an increase in our profitability. In the first quarter of 2010, we grew our revenues to almost $12 million and presented a record net income of $1.5 million. These figures reflect our continued effort to improve our top and bottom line.” Roni Al-Dor added: "in addition, we continue to invest in our insurance portfolio, and in April this year, we completed the acquisition of Harcase, a provider of insurance software for the P&C market.With this acquisition, we are now offering the P&C insurance industry un-matched innovative and modern solutions, and establish ourselves as a leader in the insurance software solutions market. "We are currently also launching a new logo and a rebranding campaign, with the slogan “Experience Insurance Innovation”, that reflects the change we have undergone , the innovative commitment we have undertaken, and our unique proposition to the market”, Mr. Al-Dor concluded. Reconciliation between U.S. GAAP and Non-GAAP results is summarized in the following table. For a complete reconciliation, please refer to the tables at the end of this release. U.S. Dollars in thousands, except per share amounts For the three months ended U.S GAAP basis 03/31/2010 03/31/2009 (Unaudited) (Unaudited) Revenues Operating profit Net income Basic earning per share Diluted earning per share NonGAAP Revenues Operating profit Net income Basic earning per share Diluted earning per share U.S. GAAP results include amortization of capitalized software developments, capitalization of software development costs, and stock-based compensation expenses. Comment Regarding Non-GAAP Sapiens' management believes that the presentation of non-GAAP measures can enhance the understanding of the company’s ongoing economic performance, and provides useful information to investors regarding financial and business trends relating to the company’s financial condition and results of operations. Sapiens therefore uses internally the non-GAAP information to evaluate and manage the Company’s operations. This non-GAAP financial measures are not in accordance with, or an alternative for, generally accepted accounting principles and may be different from non-GAAP financial measures used by other companies. In addition, these non-GAAP financial measures are not based on any comprehensive set of accounting rules or principles. Sapiens believes that non-GAAP financial measures have limitations in that they do not reflect all of the amounts associated with Sapiens' results of operations as determined in accordance with GAAP and that these measures should only be used to evaluate Sapiens' results of operations in conjunction with the corresponding GAAP measures. Please refer to the Reconciliation of GAAP to Non-GAAP Results at the end of this release. About Sapiens International Sapiens International Corporation N.V. is a leading global provider of business solutions for the insurance industry, helping modernize business processes and enabling insurance organizations to adapt quickly to change. Sapiens' innovative solutions are widely recognized for their ability to cost-effectively align IT with the business demands for speed, flexibility and efficiency. Sapiens operates through its subsidiaries in North America, the United Kingdom, EMEA and Asia Pacific. For more information, please visit http://www.sapiens.com. Except for historical information contained herein, the matters set forth in this release are forward-looking statements that are dependent on certain risks and uncertainties, including such factors, among others, as market acceptance, market demand, pricing, changing regulatory environment, changing economic conditions, risks in new product and service development, the effect of the Company's accounting policies, specific system configurations and software needs of individual customers and other risk factors detailed in the Company's SEC filings. FOR ADDITIONAL INFORMATION: Roni Giladi Chief Financial Officer Sapiens International Tel: +972-8-938-2721 E-mail: IR.Sapiens@sapiens.com Roni Al-Dor Chief Executive Officer Sapiens International Tel: +972-8-938-2721 E-mail: IR.Sapiens@sapiens.com SAPIENS INTERNATIONAL CORPORATION N.V. Condensed Consolidated Balance Sheets (U.S. Dollars in thousands) 3/31/2010 12/31/2009 (Unaudited) (Audited) Assets Cash and cash equivalents $ $ Trade receivables, net Other current assets Total current assets Property and equipment, net Other assets, net Total assets $ $ Liabilities and equity Trade payables Other liabilities and accrued expenses Deferred revenues Total current liabilities Long-term debt and other long-term liabilities Equity Total liabilities and equity $ $ SAPIENS INTERNATIONAL CORPORATION N.V. Condensed Consolidated Statements of Operations (U.S. Dollars in thousands, except per share amounts) For the three months ended 03/31/2010 03/31/2009 Unaudited Unaudited Revenues $ $ Cost of revenues $ $ Gross Profit Operating expenses Research and development, net $ $ Selling, marketing, general and administrative $ $ Operating Profit Financial expenses (income), net $
